Exhibit POWER OF ATTORNEY Each of the undersigned does hereby appoint Celia A. Colbert and Bruce N. Kuhlik, and each of them severally, to be his or her true and lawful attorney or attorneys and agent or agents to execute on behalf of the undersigned (whether on behalf of Merck & Co., Inc., or as an officer or director thereof, or by attesting the seal of the Company, or otherwise) a Registration Statement and any and all amendments (including post-effective amendments) and all documents relating thereto, and to file the same with all relevant exhibits or documents with the Securities and Exchange Commission in connection with the registration under the Securities Act of 1933, as amended, of shares of Common Stock of Merck & Co., Inc. which may be issued from time to time pursuant to a Registration Statement on Form S-3 to former employees and directors of Merck Sharp & Dohme Corp.,a wholly-owned subsidiary of Merck & Co., Inc. Each of Celia A. Colbert and Bruce N.
